         Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JONATHAN G. MORTON,

    Plaintiff,

    v.                                              Index No. 18-cv-9048 (JPO)

    CITIBANK, N.A.,

    Defendant.




                           MEMORANDUM OF LAW
                         IN SUPPORT OF PLAINTIFF’S
                             MOTION TO REMAND




                                       Roman A. Popov, Esq.
                                       MORTON & ASSOCIATES LLP
                                       246 West Broadway
                                       New York, NY 10013
                                       Tel: (212) 468-5511
                                       Fax: (212) 504-0888
                                       rp@moas.com



                                       Attorney for Plaintiff
                                       Jonathan G. Morton

	
        Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 2 of 8


                                            TABLE OF CONTENTS

PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF FACTS AND PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . 1

LEGAL STANDARD . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

          I.         Diversity Jurisdiction Does Not Exist Because
                     Plaintiff Is Not a Citizen of Any State . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
	
	
        Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 3 of 8



                                           TABLE OF AUTHORITIES

                                                           CASES

                                                                                                                    PAGE(S)

Cresswell v. Sullivan & Cromwell,
      922 F.2d 60, 69 (2d Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Fuerst v. Fuerst,
       832 F.Supp.2d 210, 217 (E.D.N.Y. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Herrick Co. v. SCS Commc’ns Inc.,
       251 F.3d 315, 322 (2d Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

In re Methyl Tertiary Butyl Ether (“MBTE”) Prods. Liab. Litig.,
       488 F.3d 112, 124 (2d Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Lehman Gov’t Secs. v. Pickholz,
      1996 WL 447995, at *2 (S.D.N.Y. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Lemos v. Pateras,
      5 F.Supp.2d 164, 165 (S.D.N.Y. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Linardos v. Fortuna,
       157 F.3d, 945, 947 (2d Cir. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Newman—Green, Inc. v. Alfonzo—Larrain,
     490 U.S. 826, 828 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

R.G. Barry Corp. v. Mushroom Makers, Inc.,
       614 F.2d 651, 655 (2d Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3

                                                        STATUTES

28 U.S.C. § 1332(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

28 U.S.C. § 1441. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                                 i
      Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 4 of 8



                              PRELIMINARY STATEMENT

        Plaintiff moves to remand the instant action on the basis that Defendant’s Notice

of Removal, relying upon 28 U.S.C. § 1332(a), is improper because diversity jurisdiction

cannot exist under any circumstances. Plaintiff is a United States citizen permanently

domiciled in Japan. It is hornbook law that when a United States citizen is domiciled

abroad, diversity jurisdiction requires that the individual must be a citizen of a state as

well. As outlined in his Declaration in support, Plaintiff has no intentions of re-

establishing residence or domicile in any state. For the reasons set forth below, it is

respectfully requested that Plaintiff’s motion be granted and the instant action be

remanded to the Supreme Court of the State of New York, New York County.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

        This is an action involving a claim arising under § 4-402 of the Uniform

Commercial Code as a consequence of Citibank’s wrongful dishonor of a valid, duly

authorized financial instrument. Plaintiff filed the Summons and Complaint in the

Supreme Court of the State of New York, New York County, assigned Index No.

654339/2018 (the “State Court Action”), on August 30, 2018.

        On October 3, 2018, Defendant filed a Notice of Removal, pursuant to 28 U.S.C.

§ 1441, on the basis that this Court has jurisdiction over the State Court Action under 28

U.S.C. § 1332(a). (Dkt. No. 1). In its Notice of Removal, Citibank stated that subject

matter jurisdiction exists because, inter alia, the matter in controversy is between citizens

of different states. Id. ¶ 5. Defendant conceded that it is a citizen of South Dakota for

diversity of citizenship purposes, but did not even allege that Plaintiff is a citizen of any

particular state, only that he is a resident of Japan. Id. ¶¶ 6, 7.




                                                1
      Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 5 of 8



        Plaintiff is an American citizen and has been a domiciliary of the nation of Japan

since May 7, 2015. See Declaration of Jonathan G. Morton, dated December 21, 2018,

(the “Morton Decl.”) ¶¶ 2, 3. Mr. Morton is permanently domiciled in Tokyo, Japan, does

not maintain a residence in the United States and has no plans or intentions to re-establish

residence or otherwise become domiciled in the United States. Id. ¶¶ 3, 5. He is presently

in the process of purchasing a house in Tokyo. Id. ¶ 7. Mr. Morton has not traveled to

New York since May of 2016. Id. ¶ 6. He has only traveled to the United States four

times since moving to Tokyo, and has remained in the country for only a week during

each visit. Id. ¶ 4.

        Despite the fact that Defendant was apprised that Plaintiff is a domiciliary of

Japan, and even provided an affidavit from an unrelated New York Supreme Court

proceeding confirming the foregoing, it nevertheless refused to remand the matter back to

state court. On November 27, 2018, a Pretrial Conference was held before Your Honor,

where the status of Plaintiff’s domicile was discussed at length. Your Honor stated that if

Plaintiff sought to remand the instant action to state court, he should file a declaration in

support of a motion to remand, verifying his domicile. The Parties’ proposed motion

briefing schedule was thereafter approved, with the directive that the instant motion and

supporting declaration be filed on or before December 21, 2018. (Dkt. No. 14).

                                   LEGAL STANDARD

        When a state court action is removed to federal court on the basis of diversity of

citizenship and the party seeking remand challenges the jurisdictional predicate for

removal, as is the case here, “the burden falls squarely upon the removing party to

establish its right to a federal forum by competent proof” R.G. Barry Corp. v. Mushroom




                                              2
      Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 6 of 8



Makers, Inc., 614 F.2d 651, 655 (2d Cir. 1979). The Notice of Removal must be strictly

construed and “out of respect for the limited jurisdiction of the federal courts and the

rights of states, the Court must resolve any doubts against removability” In re Methyl

Tertiary Butyl Ether (“MBTE”) Prods. Liab. Litig. 488 F.3d 112, 124 (2d Cir. 2007).

       Defendant removed the instant action on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a), which states, in pertinent part, that a federal court has

subject matter jurisdiction “where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between (1) citizens of different states …”

It is note-worthy that Defendant has not even specified in which state Plaintiff is

supposedly domiciled. Citibank has therefore not even come close to satisfying its burden

of establishing its right to a federal forum by competent proof. To the contrary, as

elaborated below, this Court lacks subject matter jurisdiction over the instant matter

because Plaintiff is not a citizen of any state for purposes of diversity jurisdiction.

                                       ARGUMENT

I.     DIVERSITY JURISDICTION DOES NOT EXIST BECAUSE PLAINTIFF
       IS NOT A CITIZEN OF ANY STATE

       Diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) requires that all parties

be “citizens” of a state within the United States. See Lehman Gov’t Secs. v. Pickholz,

1996 WL 447995, at *2 (S.D.N.Y. 1996) (“Diversity jurisdiction over actions between

citizens of different states requires that a party be not only a citizen of the United States

but a citizen of a state as well”); see also Newman—Green, Inc. v. Alfonzo—Larrain, 490

U.S. 826, 828 (1989) (“In order to be a citizen of a State within the meaning of the

diversity statute, a natural person must be both a citizen of the United States and be

domiciled within the state.”) (emphasis in original).



                                               3
      Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 7 of 8



       For diversity jurisdiction purposes, citizenship is determined by domicile.

Linardos v. Fortuna, 157 F.3d, 945, 947 (2d Cir. 1998). “Domicile is the place where a

person has his true and fixed home and principal establishment and to which, whenever

he is absent, he has the intention of returning. Id. at 948. When a United States citizen is

domiciled abroad, as Mr. Morton is, he is not considered a citizen of any state within the

United States. See Herrick Co. v. SCS Commc’ns Inc., 251 F.3d 315, 322 (2d Cir. 2001);

see also Lemos v. Pateras, 5 F.Supp.2d 164, 165 (S.D.N.Y. 1998) (“Because Plaintiff is

not a United States domiciliary, she is a citizen of no state for purposes of diversity

jurisdiction”). Here, Plaintiff is unequivocally domiciled in Japan because that is his

principal place of residence to which he always intends to return. Indeed, it is difficult to

envision a scenario that is more indicative of an individual’s intent to remain somewhere

than purchasing a house, as Plaintiff is in the process of doing. See Morton Decl. ¶ 7.

       “Where a United States citizen is domiciled abroad at the time an action is

commenced, § 1332(a) does not provide the Court with jurisdiction over the suit” See

Fuerst v. Fuerst, 832 F.Supp.2d 210, 217 (E.D.N.Y. 2011); see also Cresswell v. Sullivan

& Cromwell, 922 F.2d 60, 69 (2d Cir. 1990) (“The presence of a Plaintiff who is a U.S.

citizen domiciled abroad does not allow the maintenance of the action on the basis of

diversity”). Accordingly, it is black letter law that because Plaintiff is a United States

citizen domiciled in Japan, this Court cannot exercise diversity jurisdiction pursuant to 28

U.S.C. § 1332(a)(1). Likewise, there is no diversity jurisdiction pursuant to 28 U.S.C. §

1332(a)(2), which provides that federal courts have diversity jurisdiction in matters

between a citizen of a state and a citizen or subject of a foreign state, because Plaintiff is

not a citizen of Japan, only the United States. See Morton Decl. ¶ 2.




                                               4
      Case 1:18-cv-09048-JPO Document 16 Filed 12/21/18 Page 8 of 8



       The facts are clear and not subject to any reasonable dispute. Mr. Morton is a

domiciliary of Japan. Id. ¶ 3. He has been present in the United States for a total of four

weeks in the past three and a half years. Id. ¶ 4. He has no intention of re-establishing

residence or domicile in the United States. Id. ¶ 5. Consequently, diversity jurisdiction

cannot exist under any circumstances. Had Defendant not been stubborn in its refusal to

acknowledge this simple fact in the face of overwhelming supporting evidence, the

instant motion could have been avoided altogether, saving the Parties and the Court

valuable time and resources.

                                     CONCLUSION

       Based on the foregoing, it is respectfully requested that Plaintiff’s Motion to

Remand the instant action to the Supreme Court of the State of New York, New York

County be granted and that the Court grant Plaintiff all other relief just and proper under

the circumstances.


Dated: New York, New York
       December 21, 2018

                                                      Morton & Associates LLP


                                                      By: _______________________
                                                      Roman A. Popov, Esq. (RP7625)
                                                      Attorney for Plaintiff
                                                      246 West Broadway
                                                      New York, NY 10013
                                                      Tel: (212) 468-5511
                                                      Fax: (212) 504-0888
                                                      rp@moas.com


	

	



                                              5
